Citation Nr: 1702636	
Decision Date: 01/31/17    Archive Date: 02/09/17

DOCKET NO.  13-00 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for recurrent tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from August 1969 to August 1973.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDING OF FACT

In a July 2016, statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of the issue of entitlement to service connection for recurrent tinnitus.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been met with respect to the issue of entitlement to service connection for recurrent tinnitus.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2016).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2016).  The appellant has withdrawn the issue of service connection for recurrent tinnitus; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue and the appeal is dismissed.

ORDER

The appeal is dismissed.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


